TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 8, 2022



                                      NO. 03-17-00666-CV


                           Facility Insurance Corporation, Appellant

                                                 v.

                               Patients Medical Center, Appellee




      APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
   AFFIRMED IN PART; REVERSED AND REMANDED IN PART ON REMAND --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the district court on July 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the State Office of Administrative Hearings

(SOAH) Order in part insofar as it concludes that “Carrier failed to carry its burden that Provider

is not entitled to $20,495.78 in additional reimbursement” and orders reimbursement in that

amount, we affirm the SOAH Order in all other respects. We remand the case to the Division for

further proceedings consistent with this opinion. Each party shall bear their own costs relating to

this appeal, both in this Court and in the court below.